Order denying defendant Holloway’s motion to vacate the stay in the order to show cause of December 9, 1931, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. The stay was granted in violation of section 882 of the Civil Practice Act in that there was no notice given (Stuhmer & Company v. Korman, 235 App. Div. 856) and also in violation of section 819 of the Civil Practice Act. There is nothing herein that estops the appellant from raising the question at this time. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.